The individual human
being must always be at the centre of our work.
Burmese students fighting for democracy, victims of
ethnic violence in Kosovo, women in Afghanistan
denied their right to education and equality, children
dying of curable diseases, people simply trying to
survive in the utmost poverty  have given us our
task. Meeting the needs of the peoples and realizing
their aspirations remain the starting point, the purpose
and the vision of our Organization.
But the United Nations will only be what we, its
Members, allow it to be. This year's General Assembly
session provides an occasion to revitalize our much
needed, but often criticized, global Organization. The
Secretary-General's excellent report on the role of the
United Nations in the twenty-first century provides a
firm basis for the creation of a truly modern United
Nations  a United Nations with maintained
legitimacy and increased credibility, greater efficiency
and continued global relevance.
Globalization opens the market for those who
have the resources and instruments to benefit from it.
Globalization makes knowledge and information
available to those who have the tools and skills to make
use of the new technology. Globalization brings
opportunities to improve life for all people, but it has
also led to an increasing gap between those who can
take advantage and those left behind.
Safeguarding the universal and indivisible rights
and values of humanity is a key responsibility for the
United Nations in the age of globalized economy,
technology and communications.
The world community has to do its utmost to
integrate the least developed countries into the global
economy. Solidarity and responsibility from all
countries are necessary for reaching international
development targets and for contributing to an
improved standard of living for all people. Solidarity
and responsibility are essential in fighting two of the
greatest threats to development and human security in
our time: poverty and HIV/AIDS. We need to work
with a wide range of measures to overcome these
threats.
Sustained and increased official development
assistance remains of vital importance. Today only four
countries, Sweden among them, meet the United
Nations target of 0.7 per cent of gross national income
in development aid.
But we must also look at financing for
development in a broader perspective. Domestic
resources, trade, international finance and official
development assistance must all be taken into account.
Sweden wants an integrated approach to development.
We welcome the fact that the United Nations, the
World Bank, the International Monetary Fund, the
World Trade Organization (WTO) and others are
working together in preparing next year's high-level
events on these issues.
The start of new negotiations under the WTO can
be an important contribution to growth and
development. Let us together make sure that such
negotiations truly turn into a development round. The
major trading nations have already committed
themselves to giving free market access to products
from the least developed countries. It is time to put
these commitments into effect.
There is no contradiction between development
and respect for human rights. On the contrary,
development benefits from respect for the human rights
and participation of all citizens, and discrimination and
oppression are threats to development. For women in
many parts of the world, discrimination means being
25

excluded from participation in the economic and
political fields; their potential contribution is lost. Two
thirds of all illiterates are women. For millions of
women, domestic violence is a daily reality. This is not
in accordance with the basic values of our international
community and it is a major obstacle to sustainable
development. The legal basis for ending discrimination
exists with the Convention on the Elimination of All
Forms of Discrimination against Women and the new
agreement of the special session in June.
For the children, next year's special session of the
General Assembly provides an excellent opportunity to
set a global and concrete agenda. The Convention on
the Rights of the Child is the basis for this agenda to
reduce forcefully maternal mortality, to give more
children access to primary school and to promote the
participation of young people in shaping our societies.
Girls must be given the same rights and opportunities
as boys. I thus welcome the Secretary-General's new
system-wide girls' education initiative.
A growing problem in many countries and
regions is the traffic in human beings, especially
exposing women and children to sexual exploitation
and to forced labour. These criminal acts call for our
immediate attention and a forceful reaction from the
international community. We need and actively seek
closer cooperation between Europe, Asia and others in
order to develop strong and efficient measures to fight
this appalling violation of human rights.
Respect for human dignity requires an end to the
use of the death penalty. This brutal and irrevocable
form of punishment has no place in a modern, civilized
society. It is time for the international community to
fully recognize the most fundamental human right and
abolish the death penalty.
Disrespect for democracy and human rights paves
the way for crisis and conflict. National sovereignty is
firmly coupled with a Government's responsibility to
protect and promote human rights. It is the duty of the
international community and our duty as political
leaders to act and react when human rights and
fundamental freedoms are violated. We cannot idly
stand by when people are being brutalized behind
national borders.
In many armed conflicts, deliberate terror
directed against civilians is used to create fear. Women
suffer from violence and rape. Children are denied their
dignity and childhood when forced to become soldiers.
Men are imprisoned in concentration camps, forced to
take sides or killed. Lives and families are ruined and
the perpetrators often go unpunished. Sierra Leone is
one example, Kosovo another.
Strengthening international law and humanitarian
law does increase the protection of the individual. It
also creates confidence amongst people, since it
demonstrates that a culture of impunity will not be
tolerated. A good example was the decision by the
Security Council to set up a special court to try those
responsible for war crimes during the conflict in Sierra
Leone.
The establishment of an International Criminal
Court will give us a safer and more just world.
Suspected perpetrators of crimes against humanity can
and will be tried in accordance with international law
whenever national courts are unable or unwilling to do
so. There is a strong need for joint and early action to
make the International Criminal Court operational.
The past year saw a new honesty in drawing
conclusions from previous mistakes and I want to
congratulate the Secretary-General for having initiated
the studies of our failures in Bosnia and Rwanda. The
lessons learned from the chilling reports on the
massacre in Srebrenica and on the genocide in Rwanda,
as well as from the senseless terror in East Timor, must
be put to constructive use for the future.
National sovereignty must not be used as an
excuse to prevent the United Nations from taking
necessary measures when fundamental humanitarian
values are at stake. It is our common responsibility to
make sure that commitments are made and that the
resources for peace operations are available when
needed. My Government warmly welcomes the
recommendations in the Brahimi report, for example
concerning core funding for United Nations
Headquarters support for peacekeeping operations. By
implementing the many recommendations in the report,
the United Nations capacity to act will be significantly
strengthened.
If the Security Council cannot act in an urgent
situation, due to a veto or the threat of a veto, its
credibility and its legitimacy suffer. Necessary action
ought not to be hindered or blocked by a veto. Now is
the time for the permanent members to agree on a
moratorium on the use of the veto.
26

The credibility of the Security Council is of vital
interest not only to its members, but to the United
Nations membership at large. All efforts should be
made to use the Security Council as a forum for
negotiations and decisions in order to avoid not only
the unnecessary threat of or use of the veto, but also
unilateral action whereby the Council is circumvented.
A modern United Nations requires a Security Council
that reflects the realities of today's international
relations. The Council should therefore be enlarged to
make room for an increased representation of
countries, not least from the developing world. We
should also be prepared to periodically review the
composition of the Security Council. At stake is the
global relevance of the Security Council in a world
vastly different from that of 1945.
The recent developments on the Korean peninsula
show that long-lasting tension can also be challenged
through enlightened statesmanship. But the absence of
armed conflict does not equal lasting peace. It is
essential to address the root causes of violent conflict
by building democracy and safeguarding human rights,
by promoting economic and social development and by
removing trade barriers and debt burdens.
There is no alternative to the United Nations in
preventing and, if needed, managing conflicts. The
United Nations provides legitimacy for global action,
but the United Nations alone cannot meet the needs and
demands in this area. Cooperation between the United
Nations and regional entities could be further
developed. Sweden believes that the civilian and
military capacity for crisis management and conflict
prevention now being developed by the European
Union (EU) could be put to use in the future by the
United Nations. We will continue to work for close
cooperation between the EU and the United Nations on
these matters during the Swedish presidency of the EU
in the spring of 2001.
During the past year, the Security Council has
placed emphasis on early action and on the need to
focus on the prevention of violent conflicts. Sweden
strongly supports this shift towards identifying and
taking early measures. We are prepared to work with
other countries to support the Secretary-General in the
development of a comprehensive conflict prevention
strategy.
Improved interaction between the Security
Council and the Economic and Social Council, other
United Nations bodies and the Bretton Woods
institutions, including the use of joint fact-finding
missions, will facilitate early action. Sweden would
like to see the establishment of a standing fact-finding
mechanism at the disposal of the Secretary-General, as
a complement to Security Council missions. Such a
mechanism could be utilized at an early stage in an
emerging crisis situation, without undue delays.
Another part of a United Nations strategy should
be to explore and develop the link between democracy
and prevention of violent conflict. Democracy offers
peaceful ways of handling conflicts and different
interests. Democratization is a process in which the
holding of elections should only be the first step in a
long-term international commitment. Establishing
peace and democracy takes a lot more than free and
fair elections, even if that is the beginning. The
sanctions instrument needs to be refined to become
truly effective. By now, we have ample evidence that
sweeping economic sanctions frequently do more harm
than good. The guiding principle should be to exert the
strongest possible pressure on the decision-makers,
while no effort should be spared to avoid negative
effects on civilians. Every future sanctions regime
ought to consist of sharp and enforceable measures,
directed against the factors that cause and fuel crisis or
conflict. Sweden stands ready to contribute actively to
the debate on how this instrument of the United
Nations Charter can be made more efficient.
To promote disarmament and prevent the
proliferation of weapons of mass-destruction remains a
major challenge for the United Nations and its Member
States. The result of this year's Review Conference of
the Parties to the Nuclear Non-Proliferation Treaty
(NPT) gives certain hope in this regard. For the first
time in many years, a consensus document on the
agenda for nuclear non-proliferation and disarmament
was adopted. For the first time ever, the nuclear-
weapon States unconditionally pledged to totally
eliminate their nuclear arsenals. For the first time, a
number of practical steps were identified for how to
work towards this goal.
A world free from nuclear weapons will not be
achieved overnight. Nor are these steps to be taken in a
distant future or held hostage to States' perception of
the appropriate strategic balance. The momentum
achieved at the NPT Conference has to be sustained.
The countries of the New Agenda Coalition will work
for the implementation of the NPT results. All States
27

ought to immediately cease production of nuclear
weapons and fissile material for weapons purposes.
The Conference on Disarmament should now start its
work on a ban on such material. The world
community's efforts to prevent the further production
of nuclear weapons must not be blocked by China,
India, Pakistan or any other State. It is high time to
bring the Comprehensive Test-Ban Treaty into force.
We expect all States to live up to their commitments.
The United States' plans for a national missile
defence system causes concern. In today's globalized
world, we must always take account of the global
effects of our decisions. It is hard to see how a possible
threat, from a few States, would best be countered by a
missile shield that may or may not work, and which
risks setting off a renewed arms race, with immense
costs in terms of wasted resources and loss of human
security. The recent announcement by the United States
administration to postpone the decision on the national
missile defence system was therefore welcome. A more
secure world ought to be built on cooperation rather
than on isolation and confrontation. The Anti-Ballistic
Missile Treaty is crucial to global security and must not
be jeopardized.
A major cause of concern is also the uncontrolled
and destabilizing spread of small arms and light
weapons. The international conference on illicit traffic
in small arms and light weapons next year will be an
important opportunity to address the issue in a
comprehensive way. It should result in a concrete
action-plan in the global, regional and national context.
The United Nations today is stronger and leaner
than three years ago when the Secretary-General
launched his reform programme. But there is still work
to be done, for example regarding the interplay
between the main bodies of the United Nations. We
should give the Secretary-General the full authority to
act in his leadership role. We support the Secretary-
General's proposal for a shorter, more focused agenda
for the General Assembly and restructuring of its work.
Another main issue for the Millennium Assembly is to
reach an agreement on the scales of assessment for the
regular United Nations budget and for peacekeeping
operations. While it is imperative that all members pay
their dues on time, in full and without conditions,
Sweden believes that a review of United Nations
contributions should be done. The aim however must
always be a fairer distribution of the financial burden
among Member States, adapted to today's realities, and
with capacity to pay as the guiding principle.
The United Nations must not be used as a
scapegoat when the real problem is lack of political
will or hesitance from us Member States to provide
necessary resources. Accordingly, any call for action
must be followed by a pledge to provide the personnel
or financial means.
The United Nations, with its global character and
legitimacy, can make a difference for mankind as well
as for the individual. Behind the much used term
globalization there are billions of people. They want us
to provide hope. They expect us to act responsibly.
They need to see concrete results. We are here,
representing them, on a mission to make the United
Nations a true guardian of human dignity.